Motion for stay denied, without costs. On October 8, 1920, the court opened defendant’s default and gave her leave to have the cause tried on payment of fifty dollars costs. This leave was not availed of, because as stated she was not in the country. She now contends that the allegation that she resided in the county was incorrect, as the house which she had rented was only for the summer months. The complaint contained *905proper allegations, but if not, the jurisdiction was waived by defendant’s appearance and answer without raising that question. (Meyers v. American Locomotive Co., 201 N. Y. 163.) Present —-Mills, Rich, Putnam, Blackmar, and Kelly, JJ.